Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 28, line 1, please change, “claim 23”, to read, “claim 26”.










                                                  REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a computer implemented method for digital image enhancement, in which each element of a plurality of elements representing a pixel of a digital image includes an indication of a spatial dimension, the spatial dimension indicating a position of the pixel in the digital image, and the element includes an indication of a channel dimension, the channel dimension indicating a channel of the pixel in the digital image. The closest prior art, Burges et al. (USPAP       2002/0184,272), shows a similar system, in which, transforming the plurality of elements representing pixels of the digital image to a representation depending on an invertible linear mapping, wherein the invertible linear mapping maps an input of the plurality of elements to the representation (Please note, paragraph 0006. As indicated wavelet-based data compression is a three-step process involving data transformation, quantization and lossless encoding. More specifically, during the first step of the process the data is transformed. A wavelet transformation is performed using wavelet decomposition on the data to obtain wavelet coefficients. Wavelet decomposition is a linear, invertible mapping of the data from one space to another space. This mapping or transformation yields the wavelet coefficients). However, Burges et al. fail to address: “for modifying the representation to determine a modified representation depending on the representation; determining a plurality of elements representing pixels of an enhanced digital image depending on the modified representation; and transforming the modified representation depending on an inversion of the invertible linear mapping, wherein the invertible linear mapping includes at least one autoregressive convolution”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, December 1, 2021